Laurie B. Mapes, OSB #841670
lauriemapes2002@yahoo.com
Attorney at Law
PO Box 1241
Scappoose OR 97056
Voice: (503) 543-2900
Fax: (503) 543-3676
  Attorney for Plaintiff




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


JOSEPHR., I                                                     Case No. 3:18-cv-01779-BR

               Plaintiff,

       v.
COMMISSIONER OF SOCIAL,                                                       ORDER
SECURITY,

               Defendant.



       Based on the stipulation of the parties and Plaintiffs application, it is ORDERED that

attorney fees in the amount of $12,392.94 and costs in the amount of $400 are awarded to

Plaintiff under the Equal Access to Justice Act, 28 U.S.C. § 2412(d). The parties agree that

Plaintiff has assigned the EAJA attorney fees to Plaintiffs attorney. The attorney fees shall be

paid to Plaintiffs attorney, subject to verification that Plaintiff does not have a debt which

qualifies for offset against the EAJA fees under the Treasury Offset Program, as discussed in

Astrue v. Ratliff, 560 U.S. 586 (2010). If Plaintiff has no such debt, then the check shall be


1
 In the interest of privacy, this order uses only the first name and the initial of the last name of
the nongovernmental party in this case.

PROPOSED ORDER - 1
made payable to Plaintiffs attorney, Laurie B. Mapes. If Plaintiff has such a debt, then the

check for any remaining funds after offset of the debt shall be made payable to Plaintiff. The

check, regardless of the named payee, shall be mailed to Plaintiffs attorney, Laurie B. Mapes, at

P.O. Box 1241, Scappoose, Oregon, 97056. The $400 check for reimbursement of costs shall be

made payable to Plaintiff and mailed in care of his attorney, Laurie B. Mapes.




       DATEDthis_q....:....,_dayof    fkt~              ,2019.




                                                     United States Semor District Judge

SUBMITTED BY:

s/ Laurie B. Mapes
Laurie B. Mapes
OSB # 841670
(503) 543-2900
Attorney for Plaintiff




PROPOSED ORDER - 2
